 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 363 
IN THE HOUSE OF REPRESENTATIVES 
 
April 23, 2009 
Ms. Woolsey (for herself, Ms. Lee of California, Mr. Markey of Massachusetts, Mr. Conyers, and Ms. Moore of Wisconsin) submitted the following resolution; which was referred to the Committee on Foreign Affairs 
 
RESOLUTION 
Calling for the adoption of a smart security platform for the 21st century. 
 
 
Whereas the procurement or development of weapons of mass destruction, failed and fragile states, and global instability represent urgent threats to peace and security in the 21st century; 
Whereas former United States national security officials Henry Kissinger, Sam Nunn, George Schultz, and Bill Perry repeatedly have called for establishing a goal for the global elimination of nuclear weapons; 
Whereas the over-reliance of the United States on unilateral military force and the use of preventive military action undermine international law and contribute to anti-American sentiment; 
Whereas institutions, such as a Department of Peace, could provide a platform for the SMART security plan; 
Whereas recent polls find that large majorities of Americans feel that the United States puts too much emphasis on military force and unilateral action, and there is majority support for a shift in the emphasis of United States foreign policy in favor of diplomacy, multilateral cooperation, and investments in development programs to address the root causes of terrorism; 
Whereas the 2006 National Security Strategy identifies development, diplomacy, and defense as the three pillars of United States security, yet development and diplomacy efforts remain underutilized and underfunded; 
Whereas a smart security platform for the 21st century embraces international law and cooperation, reduces the proliferation of weapons, demonstrates respect for human rights, promotes democracy and sustainable development, and addresses emerging threats early and effectively before they reach crisis levels; 
Whereas to effectively implement such a response to terrorism, the United States needs a smart security platform for the 21st century that— 
(1)strengthens international institutions and respect for the rule of law; 
(2)reduces the threat and stops the spread of weapons of mass destruction and reduces the proliferation of conventional weapons; 
(3)addresses root causes of instability and violent conflict; 
(4)shifts United States budget priorities to more effectively meet the security needs of the United States; and 
(5)pursues to the fullest extent alternatives to war; and 
Whereas the nonpartisan HELP (Helping to Advance the Livelihood of People Around the Globe) Commission found that foreign assistance is critical; it conveys America’s humanitarian values; it helps protect America's national security; and it helps countries address dire poverty and develop so that they can better provide for their own people: Now, therefore, be it  
 
That Congress calls for the adoption of a smart security platform for the 21st century that— 
(1)promotes security by strengthening international institutions and respect for the rule of law by— 
(A)working with the United Nations, the North Atlantic Treaty Organization, other international institutions, and other countries to strengthen international law; and 
(B)strengthening intelligence and law enforcement cooperation, while respecting human and civil rights, aimed at tracking, arresting, and bringing to justice individuals involved in violent acts; 
(2)reduces the threat and stops the spread of weapons of mass destruction and reduces proliferation of conventional weapons by— 
(A)adhering to, supporting, and strengthening existing and future nonproliferation treaties, including the Nuclear Non-Proliferation Treaty (entered into force in 1970), the Biological Weapons Convention (entered into force in 1975), the Comprehensive Test Ban Treaty (signed by the United States in 1996), and the Chemical Weapons Convention (entered into force in 1997); 
(B)setting an example for the rest of the world by renouncing the development of new nuclear weapons and the testing of nuclear weapons and work toward achieving Ronald Reagan's vision of a world free of nuclear weapons; 
(C)prioritizing and providing adequate funding for the Cooperative Threat Reduction program of the Department of Defense and programs within the Department of Energy to secure fissile materials in Russia and other countries to dismantle nuclear warheads, reduce nuclear stockpiles, and secure nuclear weapons and materials in, and prevent the outflow of nuclear weapons expertise from, Russia and those other countries; 
(D)pursuing diplomacy, enhanced inspection regimes, and regional security arrangements to reduce proliferation; 
(E)working to ensure that highly enriched uranium is stored only in secure locations around the world by— 
(i)providing adequate funding for the Global Threat Reduction Initiative of the Department of Energy to provide for the removal, or temporary adequate security where removal is not yet feasible, of highly enriched uranium from its many locations around the world; and 
(ii)carrying out the necessary provisions of the Global Threat Reduction Initiative, including the authority to provide adequate incentives for the removal of highly enriched uranium to secure locations; and 
(F)enhancing arms exports controls for conventional weapons, including restricting the sale and transfer of weapons to governmental regimes involved in human rights abuses and to regions of conflict; 
(3)addresses root causes of instability and violent conflict by— 
(A)increasing development aid to and debt relief for the poorest countries and integrating peace-building and conflict prevention into development programs; 
(B)working with the international community to address the growing problem of resource scarcity; 
(C)supporting programs that promote sustainable development, democracy-building, human rights education, conflict resolution, the strengthening of civil society in the developing world, and educational opportunities for women and girls; and 
(D)engaging the international community in post-conflict reconstruction and political transition processes; 
(4)organizes United States foreign assistance in a manner that eliminates poverty, promotes security and peace, and enhances livelihood worldwide; 
(5)shifts United States budget priorities to more effectively meet the security needs of the United States by— 
(A)creating a more effective national security strategy focused on multilateralism, nonproliferation, diplomacy, and conflict prevention; 
(B)ceasing to pay for outdated weapons systems that do not address today's security threats; 
(C)reducing dependence on foreign oil and fossil fuels and confronting the threat of global warming by promoting long-term energy security through greater investment in sustainable and renewable alternatives; and 
(D)providing adequate peacekeeping, reconstruction, and development funding to secure long-term peace and stability in troubled countries and regions; and 
(6)pursues to the fullest extent alternatives to war by— 
(A)increasing United States and international capacities for the prevention of armed conflict, including more effective conflict assessment and early warning systems, multilateral rapid response mechanisms, human rights monitoring, civilian policing, and effective justice systems; 
(B)strengthening United States diplomacy and international and regional institutions to prevent and resolve violent conflict; and 
(C)supporting civil society programs as a critical component in the prevention and resolution of violent conflict. 
 
